Order unanimously reversed, without costs of this appeal to either party and defendant’s motion for summary judgment granted. Memorandum: There are no facts in the ease from which it could be found that the conduct of the appellant constituted a waiver of the limitation of time in which to commence an action as fixed by the contract of insurance. Nor by its conduct did the appellant estop itself from asserting that defense. Thus there are no triable issues of fact and an order dismissing the plaintiffs’ complaint must be granted. (Appeal from order of Niagara County Court denying defendant’s motion for summary judgment.) Present — Bastow, J. P., Goldman, MeClusky, Henry and Noonan, JJ.